                   Case 2:90-cv-00520-KJM-DB Document 6623 Filed 04/20/20 Page 1 of 3


               1 DONALD SPECTER – 083925                      MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                         JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                    ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                            THOMAS NOLAN – 169692
               3 1917 Fifth Street                            LISA ELLS – 243657
                 Berkeley, California 94710-1916              JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                    MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
               5                                              MARC J. SHINN-KRANTZ – 312968
                                                              CARA E. TRAPANI – 313411
               6                                              ALEXANDER GOURSE – 321631
                                                              ROSEN BIEN
               7                                              GALVAN & GRUNFELD LLP
                                                              101 Mission Street, Sixth Floor
               8                                              San Francisco, California 94105-1738
                                                              Telephone: (415) 433-6830
               9
                   Attorneys for Plaintiffs
              10
              11                               UNITED STATES DISTRICT COURT
              12                               EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                       Case No. 2:90-CV-00520-KJM-DB
              15                 Plaintiffs,                  JOINT STIPULATION AND
                                                              [PROPOSED] ORDER EXTENDING
              16          v.                                  TIME TO FILE PLAINTIFFS’
                                                              RESPONSE AND DEFENDANTS’
              17 GAVIN NEWSOM, et al.,                        REPLY TO DEFENDANTS’
                                                              STRATEGIC COVID-19
              18                 Defendants.                  MANAGEMENT PLAN
              19
                                                              Judge: Hon. Kimberly J. Mueller
              20
              21
              22
              23
              24
              25
              26
              27
              28

                   JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE PLAINTIFFS’ RESPONSE AND
[3530929.1]                DEFENDANTS’ REPLY TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6623 Filed 04/20/20 Page 2 of 3


               1         On April 17, 2020, the Court ordered Plaintiffs to file a response to Defendants’
               2 Strategic COVID-19 Management Plan not later than Monday, April 20, 2020 at 5:00 p.m.
               3 (ECF No. 6622 at 4.) Additionally, the order permits Defendants to file any reply by
               4 Wednesday, April 22, 2020 at 5:00 p.m. (Id. at 2.)
               5         On April 20, 2020 at 2:00 p.m., Plaintiffs’ counsel in this case participated in a
               6 status conference in Plata v. Newsom, Case No. C01-1351 JST, in the District Court for
               7 the Northern District of California, in which new information regarding Defendants’
               8 Strategic COVID-19 Management Plan was presented.
               9         The parties met and conferred and jointly request that the Court extend the filing
              10 deadline for Plaintiffs’ response to Defendants’ Strategic COVID-19 Management Plan to
              11 be extended to 8:00 p.m. on Monday, April 20, 2020 in order to respond to new
              12 information discussed at the Plata status conference. Additionally, the parties jointly
              13 request that the Court extend the filing deadline for Defendants’ reply to 8:00 p.m. on
              14 Wednesday, April 22, 2020.
              15         IT IS SO STIPULATED.
              16
              17 DATED: April 20, 2020                    Respectfully submitted,
              18                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              19
                                                          By: /s/ Michael W. Bien
              20                                              Michael W. Bien
              21
                                                          Attorneys for Plaintiffs
              22
              23                                          Attorney General of California
              24
                                                          By: /s/ Kyle Lewis
              25                                              Kyle Lewis
              26
                                                          Attorneys for Defendants
              27
              28
                                                                 1
                   JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING TIME TO FILE PLAINTIFFS’ RESPONSE AND
[3530929.1]                DEFENDANTS’ REPLY TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
                   Case 2:90-cv-00520-KJM-DB Document 6623 Filed 04/20/20 Page 3 of 3


               1        IT IS SO ORDERED.
               2
               3 DATED: _________________            _______________________________________
                                                     KIMBERLY J. MUELLER
               4
                                                     CHIEF U.S. DISTRICT JUDGE
               5
               6
               7
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                           2
[3530929.1]              PLAINTIFFS’ RESPONSE TO DEFENDANTS’ STRATEGIC COVID-19 MANAGEMENT PLAN
